Title: To George Washington from Samuel Holden Parsons, 6 October 1780
From: Parsons, Samuel Holden
To: Washington, George


                  
                     Dear General
                     Camp 6th Octr 1780
                  
                  I am convinc’d ’twill be some Weeks before I shall be able to do
                     any Duty, if I should recover from my present Sickness. I beleive my Strength
                     would admit my going to my Family by slow Journey if I can obtain your Consent
                     for which purpose Mr Laurence waits upon you—from mine to your Excellincy on
                     the Subject of General Smallwood’s Promotion you see I cannot return in my
                     present Rank to the Service of another Campaign; and as the remainder of this,
                     after my Health will probably be restord, will aford little Time for doing
                     Duty after I shall join, I could wish if it was not inconsistant with Your
                     Excellency’s Plans that I may be appointed to the Command of the Troops near N.
                     Castle & Horseneck until their Service shall Expire which I imagine
                     will nearly end my own. I am Dr General your Obedt Servt
                  
                     Saml H. Parsons
                  
               